ODOM, Judge,
concurring.
I reluctantly concur with the majority opinion because the language of Art. 13.22, V.A.C.C.P., is not subject to any other interpretation. It puzzles me, however, why the Legislature has constructed this “one way street” for rape prosecutions. If the rape is committed in a county comprising one judicial district, the prosecution may proceed in any adjoining county. But, a county comprising one single judicial district cannot prosecute a rape occurring in an adjoining county. I perceive no justification for this *617distinction. We must, however, adhere to the mandate of the statute.
PHILLIPS, J., joins in this concurrence.